Citation Nr: 0534731	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
adamantinoma of the right mandible, with injury of the facial 
nerve and muscles, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for disfiguring facial 
scars, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
skin graft donor site scar of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1941 to January 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  

The Board remanded the case for additional action in July 
2005.  The case has now been returned to the Board for 
further appellate review.  

As was noted in the prior remand of July 2005, the veteran 
has raised a claim for service connection for residuals of a 
bone graft donor site at the right iliac crest.  This is a 
separate disability from the skin graft donor site of the 
left thigh.  The claim for service connection for the 
residuals of bone graft donor site at the right iliac crest 
is again referred to the RO for appropriate action.  

The issue of entitlement to an increased rating for 
disfiguring facial scars is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issues on appeal, 
and there has been no prejudicial failure of notice or 
assistance to the appellant. 

2.  The residuals of adamantinoma of the right mandible, with 
injury of the facial nerve and muscles have not resulted in 
more than severe incomplete paralysis of the seventh (facial) 
cranial nerve.

3.  The skin graft donor site scar of the left thigh is 
superficial; well healed; not tender, painful, or unstable; 
and productive of no impairment of function of the leg or 
hip.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for residuals of adamantinoma of the right mandible 
with injury of the facial nerve and muscles are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Codes 8207 (2005).  

2.  The criteria for a compensable disability rating for a 
skin graft donor site scar of the left thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2002); 38 C.F.R. §§ 4.1, 
4.3, 4.118, Diagnostic Codes 7803-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as 
letters from the RO dated in October 2001, May 2003 and 
October 2003 provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The October 2001 letter from the RO 
specifically advised him that he should submit any additional 
evidence that he had.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded VA examinations.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



I.  Entitlement To An Increased Rating For The Residuals Of 
Adamantinoma Of
 The Right Mandible, With Injury Of The Facial Nerve And 
Muscles,
 Currently Rated As 20 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, a 10 percent 
rating is warranted if there is moderate incomplete paralysis 
of the seventh (facial) cranial nerve.  A 20 percent rating 
is warranted if there is severe incomplete paralysis.  A 30 
percent rating is warranted if there is complete paralysis of 
the nerve.  

The Board has considered the full history of the disorder.  
The veteran's service medical records reflect that he 
developed a tumor of the right mandible which was removed 
surgically.  He was subsequently discharged by reason of 
weakness of the right jaw.  In January 1947, the veteran 
requested disability compensation for the disorder.  In a 
decision of January 1947, the RO granted service connection 
for the disorder, and assigned a 50 percent convalescence 
rating.  The report of a physical examination conducted by 
the VA in June 1947 reflects that the diagnoses were (1) well 
healed surgical scars resulting from (2) resection of he 
right mandible and (3) bone graft of the right mandible.  The 
RO then assigned a 20 percent rating effective from June 1947 
for the postoperative residuals of removal of adamantinoma of 
the right mandible with injury of facial muscles and 
complaint of interference with mastication, plus a separate 
10 percent rating for disfiguring scars, and a noncompensable 
rating for a left thigh skin graft donor site scar.  The 
ratings remained at those levels since that time.  

The veteran requested increased compensation in August 2001.  
The RO denied that request, and the veteran perfected this 
appeal.  The relevant evidence which has been developed 
includes the report of a scars examination conducted by the 
VA in March 2002 which reflects that the veteran had a 
history of having a tumor removed from his right lower 
mandible while on active duty.  He reported that he was given 
a skin graft from the left thigh and a bone graft from the 
right hip.  He was given a "partial" at that time, and had 
been wearing a second one for over thirty years.  On his 
right jaw he said he had a scar which occasionally ached.  On 
examination, the jaw had no tenderness with palpation.  The 
incision scar was actually underneath the chin on the jaw 
line at the mandible.  He had mild adherence in the suture 
line.  It was also thickened, but was evenly pigmented.  
There was no ulceration, or breakdown of the scar.  There was 
also no elevation or depression.  The scar was 3 and 1/4 inches 
long.  He had a partial upper and lower.  He had many teeth 
missing from the lower partial.  He had just received the 
upper partial in December.  He denied any problems related to 
his jaw.  An X-ray of the mandible was interpreted as showing 
status post surgical changes of the right mandible without 
complications noted.  The diagnosis was history of removal of 
adamantinoma of right mandible with right iliac crest graft 
and skin graft from left thigh with nil to minimal residuals.  

The report of a dental/oral examination conducted by the VA 
in March 2002 shows that the veteran reported complaints that 
his teeth were broken and he had a denture.  His teeth 
reportedly had been extracted in December and the maxillary 
denture had been made.  He reported that his right mandible 
hurt some of the time.  On physical examination, the veteran 
was missing all teeth, which were replaced with dentures.  
The diagnosis was status post bone graft from left thigh to 
right mandible as a result of odontoma in 1945 while in the 
service which was removed from his right mandible.  

During a hearing held at the RO in August 2003, the veteran 
testified that he had a lot of trouble and could not eat.  He 
had pain and had to remove his dentures to eat.  He said that 
the pain felt like a toothache.  He also said that he had 
been told that a "reconstruction" could be done.  He said 
that his face appeared to be a little swollen on one side due 
to the scar.  He reported that he did not have too much pain, 
but sometimes it ached like a toothache even though there 
were no teeth in there.  

The report of a dental/oral examination conducted by the VA 
in August 2003 contains information similar to the previous 
examination report of March 2002.  In addition, the report 
reflects that the veteran had limitations on the jaw motions 
secondary to the formation of scar tissue and deformities of 
the lower jaw bone.  The diagnosis was that the veteran had a 
malformed lower jaw secondary again to surgery and 
reconstruction with loss of masticatory function.  (A 
separate rating of 40 percent is in effect for malformation 
of the jaw and loss of masticatory function.)

Finally, the report of a neurological examination conducted 
by the VA in September 2005 shows that the veteran had a 
history of undergoing surgery of the right mandible in either 
1945 or 1946 during service.  He reportedly had flare-ups 
three to four times per week.  Precipitating factors included 
attempting to eat meals which involved increased chewing 
(such as eating meats),  prolonged talking, and other facial 
movement.  The veteran stated that with chewing, the food 
frequently falls from his mouth during a flare-up.  
Alleviating factors include rest and over-the-counter 
medication, specifically Aleve which was mildly effective.  
Cold weather was an aggravating factor.  The veteran had 
moderate pain lasting from 8 to 12 hours, with mild pain 
during the remainder of the 24 hours.  There was numbness, 
weakness, fatigue, tingling, and a burning sensation of the 
right anterior aspect of the face as well as functional loss.  

On physical examination, the examiner noted that the injury 
had been to the seventh cranial nerve.  The veteran did 
currently have neuropathy involving the right anterior aspect 
of the face, including the chin and lips.  He also had 
paresthesias involving the right anterior face.  He was able 
to moderately raise the eyebrows, squeeze the eyes shut, and 
wrinkle the forehead limited by fatigue, weakness, and lack 
of endurance following representative exercises and during 
flare-ups throughout the examination.  His ability to frown, 
smile, purse the lips to whistle, and puff out the cheeks was 
minimal related to weakness, lack of endurance, fatigue, 
tingling and burning sensation of the anterior right face.  
He had no tics or unusual facial movements.  There was 
asymmetry of expression.  The veteran's speech was slurred 
and he had difficulty enunciating labial sounds (b, m and p).  
There was muscle weakness evidenced by the right side of the 
mouth with mild drooping, and minimal flattening of the 
nasolabial fold.  He was able to keep his eyes closed upon 
moderate resistance.  The veteran had difficulty protruding 
the tongue.  There was a decreased perception of sharp and 
dull sensation as determined with the use of monofilament to 
the right anterior portion of the face and nose.  

The diagnosis was incomplete, moderate paralysis of the 
seventh cranial nerve, with residuals secondary to facial 
nerve injury related to surgery; neuropathy of the right 
anterior portion of the face, severe.  

Based on the foregoing evidence, the Board finds that the 
residuals of adamantinoma of the right mandible, with injury 
of the facial nerve and muscles have not resulted in more 
than severe incomplete paralysis of the seventh (facial) 
cranial nerve.  The VA examiner in September 2005 
specifically characterized the degree of paralysis of the 
cranial nerve as being only moderate.  Although he also 
indicated that there was severe neuropathy of the right 
anterior portion of the face, there is no indication in any 
of the evidence that the veteran has complete paralysis of 
the affected nerve.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 20 percent 
for residuals of adamantinoma of the right mandible, with 
injury of the facial nerve and muscles are not met.

III.  Entitlement To An Increased (Compensable) Rating
 For A Donor Site Scar Of The Left Thigh.

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2005)).  As applied to 
the veteran's appeal, however, there are no material changes 
in the criteria for evaluating the scar on the left thigh.  
The Board finds, therefore, that it can apply either version 
of the rating criteria without prejudice to him.

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (2002).

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2005).

The history of the disorder is summarized above along with 
the evidence regarding the right mandible.  The report of a 
scars examination conducted by the VA in March 2002 reflects 
that the veteran had a grapefruit size lipoma on the right at 
the waistline which occluded a scar on the iliac crest.  The 
lesion was soft and non tender.  On the left lateral thigh, 
his skin graft scar was five inches long and three inches 
wide.  It was nontender.  It was mildly hyperpigmented.  
There was no keloid, adherence, or tenderness noted.

During a hearing held at the RO in August 2003, the veteran 
testified that the donor site scar had "killed" his whole 
leg and he had numbness there.  He also reported that he had 
pain and tenderness around the scar site.  In addition, he 
stated that he had a knot there as big as his fist.  He had 
been told by doctors that he should not fool with it.  The 
veteran and his representative later clarified that the 
problems were with the bone donor site and not with the skin 
graft site.  The veteran also stated that he did not have 
problems with the skin graft.  

The report of a bones examination conducted by the VA in 
August 2003 reflects that the veteran reported pain in the 
"right" hip.  No complaints regarding the left hip were 
noted.  On examination, his gait was unremarkable.  The left 
hip was unremarkable with a full range of motion.  In 
addition, the report of an MRI of the veteran's hips 
performed in September 2003 reflects that the veteran had 
mild degenerative changes of the hips.  However, this is a 
nonservice-connected disorder and may not be considered when 
assigning the rating for the service connected donor scar.  

According to either version of the rating criteria, a 
10 percent rating is applicable if the scar is unstable or 
ulcerated, tender or painful on objective examination, or 
otherwise productive of limitation of function.  The 
examination reports do not show that any of these criteria 
are met.  Although the skin graft scar is arguably 
disfiguring, a compensable rating is applicable only if the 
disfiguring scar is on the head, face, or neck.  See 
38 C.F.R. § 4.118 (2002) or (2005).  In addition, there is no 
evidence of the scar being painful on examination, as 
required by the rating criteria.  The Board finds, therefore, 
that the criteria for a compensable rating are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable rating for a donor site scar 
of the left thigh.


ORDER

1.  An increased rating for the residuals of adamantinoma of 
the right mandible, with injury of the facial nerve and 
muscles, currently rated as 20 percent disabling.

2.  An increased (compensable) rating for a donor site scar 
of the left thigh is denied.


REMAND

The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800. 67 Fed. Reg. 49596 (July 31, 
2002).  Prior to the revision, disfiguring scars of the head, 
face and neck were rated as 50 percent disabling with 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  A 30 
percent rating was assigned for severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

The Board finds that the evidence is not sufficient to allow 
proper evaluation of the claim for a higher rating for the 
facial scar.  Under 38 C.F.R. § 4.118, Diagnostic Code 7800, 
when rating a disfigurement of the head, face or neck, the VA 
must take into consideration unretouched color photographs.  
See Note (3).  However, the VA examinations which were 
conducted did not include any photographs.  In addition, the 
examinations do not contain adequate findings regarding the 
presence or absence of the 8 characteristics of 
disfigurement.  The VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The veteran should be afforded an 
examination to determine the current 
severity of his service-connected facial 
scar.  A color photograph should be taken 
as part of the examination and should be 
associated with the claims file.  The 
examiner should describe all 
manifestations of current scar in detail.  
The report should contain all information 
necessary to rate the disorder under 
Diagnostic Codes 7800, 7803, and 7804.  
In particular, the examiner should 
address the 8 characteristics of 
disfigurement.    

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


